Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/17/2020.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Howard et al. (US 20070027848; “Howard” hereinafter).
As per claim 1, Howard discloses A method performed by a retrieval system comprising,
receiving a search request from a user terminal; extracting a search keyword included in the received search request by the retrieval system; obtaining a search result corresponding to the search keyword by the retrieval system searching databases of a plurality of contact applications; and providing the search result to the user terminal (Howard [0020: “Systems and methods are presented herein for locating information quickly on a device with ambiguous input by mapping the ambiguous input onto a best guess set of keywords and then using the best guess perform a keyword search, where the keywords represent both contacts and other types of information, applications, and services available on the device.”]), wherein each of the plurality of contact applications has an identifiable name, is associated with a different topic, and can operate independently from each other (Howard [See figure 2 where contact, music player, and phone apps are provided as search results. See also paragraph 0049-0050.]).

As per claim 2, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1,
wherein receiving a search request from the user terminal comprises,
receiving a first user command for selecting a first application from among the plurality of contact applications (Howard [0032: Describes launching searched applications.]); and
receiving a second user command for searching based on a database connected to the first application selected by the first user command from the user terminal (Howard [0034: Clearly illustrating second command for searching by describing downloading.”]).

As per claim 3, rejection for claim 2 is incorporated and further Howard discloses The method of claim 2,
wherein the first user command includes a voice command for uttering a name of the first application or a user input for inputting a name of the first application (Howard [0032: Describes launching searched applications.]; [0023, 0025: Describes voice input.]), and
wherein the second user command includes a voice command for uttering a search word to request a search based on a database connected to the first application or a user input for inputting the search word (Howard [0034: Clearly illustrating second command for searching by describing downloading.”]; [0023, 0025: Describes voice input.]).

As per claim 4, rejection for claim 2 is incorporated and further Howard discloses The method of claim 2 further comprising,
receiving a search request for a first content type from among a plurality of content types selectable for the first application from the user terminal (Howard [0050: “Returning to the "radio" example, if the user were to pivot to the music library icon, the search might return "Radiohead", the name of a rock band inside the device library.” Where category “music” is example of content type.]); and
obtaining a search result corresponding to the search keyword by searching for data of the first content type based on a database connected to the first application, wherein each of the plurality of content types has an identifiable name (Howard [0049: “The GUI (graphical user interface) may include an ability to "pivot" to other types of media allowing the user using a "pivot widget" to search for music, photos, and so on, depending upon which pivot category (optionally represented by icons) is selected.”]).

As per claim 5, rejection for claim 4 is incorporated and further Howard discloses The method of claim 4,
wherein receiving a search request for the first content type comprises,
receiving a third user command for selecting the first content type (Howard [0050: “Returning to the "radio" example, if the user were to pivot to the music library icon, the search might return "Radiohead", the name of a rock band inside the device library.” Where category “music” is example of content type.]); and receiving a fourth user command for searching data of the first content type selected by the third user command from the user terminal (Howard [0049: “The GUI (graphical user interface) may include an ability to "pivot" to other types of media allowing the user using a "pivot .

As per claim 6, rejection for claim 5 is incorporated and further Howard discloses The method of claim 5,
wherein the third user command includes a voice command for uttering a name of the first content type or a user input for inputting a name of the first content type (Howard [0032: Describes launching searched applications.]; [0023, 0025: Describes voice input.]), and
wherein the fourth user command includes a voice command for uttering a search word to request a search within a scope of data of the first content type stored in a database connected to the first application or a user input for inputting the search word (Howard [0034: Clearly illustrating second command for searching by describing downloading.”]; [0023, 0025: Describes voice input.]).

As per claim 7, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1,
wherein a first application among the plurality of contact applications provides an interface means for social networking of first users associated with a first topic among the different topics (Howard [See figure 2 where contact information is provided.]).

As per claim 8, rejection for claim 7 is incorporated and further Howard discloses The method of claim 7,
wherein the interface means comprises,
a first interface means for displaying a profile or contact information of the first users (Howard [See figure 2 where contact information is provided.]);
a second interface means for displaying a content uploaded by the first users (Howard [See table 1 where photos shared by friends is illustrated.]); and
a third interface means for searching the profile, contact information or content (Howard [See figure 2 where contact information is provided.]).

As per claim 9, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1,
wherein the search request is generated based on a user input for selecting a UI item corresponding to the first application from among a plurality of UI items corresponding to each of the plurality of contact applications displayed on a screen of the user terminal (Howard [0049: “The GUI (graphical user interface) may include an ability to "pivot" to other types of media allowing the user using a "pivot widget" to search for music, photos, and so on, depending upon which pivot category (optionally represented by icons) is selected.”]).

As per claim 10, rejection for claim 9 is incorporated and further Howard discloses The method of claim 9,
wherein the plurality of Ul items include a name and logo of each of the plurality of contact applications, and are displayed in the form of a button (Howard [0049: “The GUI (graphical user interface) may include an ability to "pivot" to other types of media allowing the user using a "pivot widget" to search for music, photos, and so on, depending upon which pivot category (optionally represented by icons) is selected.”]; [See figures 2 and 11 where applications and icons are illustrated.]).

As per claim 11, rejection for claim 9 is incorporated and further Howard discloses The method of claim 9 further comprises,
identifying whether to select a UI item corresponding to the first application from the search request, wherein the search result selectively includes a search result related to the first application according to the identified result (Howard [0049: “The GUI (graphical user interface) may include an ability to "pivot" to other types of media allowing the user using a "pivot widget" to search for music, photos, and so on, depending upon which pivot category (optionally represented by icons) is selected.”]; [See figures 2 and 11 where applications and icons are illustrated.]).

As per claim 13, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1,
wherein the search request is generated based on a user input for at least one search controller UI corresponding to a plurality of content types selectable for a first application from among the plurality of contact applications (Howard [0049-0050: Describes use of icons that match content type for searching.]).

As per claim 14, rejection for claim 13 is incorporated and further Howard discloses The method of claim 13,
wherein the search controller UI includes a first circular icon and a plurality of second circular icons, and wherein the plurality of second circular icons are circularly arranged at predetermined intervals in an area outside a boundary line of the first circular icon (Howard [See figures 2 and 11.]).

As per claim 15, rejection for claim 14 is incorporated and further Howard discloses The method of claim 14,
wherein the first circular icon and the plurality of second circular icons respectively correspond to any one of a search type, function, content, and P-App (Howard [0049-0050: Describes use of icons that match content type for searching.]).

As per claim 16, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1,
wherein the search result includes at least one of content, open chat, playlist, contact information, folder, product, map, and content grid (Howard [0049-0050 and see figures 2 and 11 for illustration of content, playlist, contact, etc.]).

As per claim 17, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1,
wherein the search request is generated based on a voice command uttered by a user of the user terminal (Howard [0032: Describes launching searched applications.]; [0023, 0025: Describes voice input.]).

As per claim 18, rejection for claim 17 is incorporated and further Howard discloses The method of claim 17,
wherein the voice command includes a first voice command for selecting a first application from among the plurality of contact applications, and a second voice command for selecting a first content type from among a plurality of content types selectable for the first application selected by the first voice command (Howard [0032: Describes launching searched applications.]; [0023, 0025: Describes voice input.]).

As per claim 19, Howard discloses A retrieval system comprising: one or more processors; a communication interface for communicating with a plurality of user terminals; a memory for loading a computer program performed by the processor; and a storage for storing the computer program,
wherein the computer program includes instructions for performing operations comprising,
receiving a search request from the user terminal, extracting a search keyword included in the received search request, searching databases of a plurality of contact applications to obtain a search result corresponding to the search keyword, and providing the search result to the user terminal (Howard [0020: “Systems and methods are presented herein for locating information quickly on a device with ambiguous input by mapping the ambiguous input onto a best guess set of keywords and then using the best guess perform a keyword search, where the keywords represent both contacts and other types of information, applications, and services available on the device.”]), and
wherein each of the plurality of contact applications has an identifiable name, is associated with a different topic, and can operate independently from each other(Howard [See figure 2 where contact, music player, and phone apps are provided as search results. See also paragraph 0049-0050.]).

As per claim 20, Howard discloses A method performed by a user terminal comprising:
transmitting a search request to a retrieval system;
receiving from the retrieval system a search result searched from databases of a plurality of contact applications by the retrieval system in response to the search request; and displaying the received search result on a screen (Howard [0020: “Systems and methods are presented herein for locating information quickly on a device with ambiguous input by mapping the ambiguous input onto a best guess set of keywords and then using the best guess perform a keyword search, where the keywords represent both contacts and other types of information, applications, and services available on the device.”]), 
wherein each of the plurality of contact applications has an identifiable name, is associated with a different topic, and can operate independently from each other (Howard [See figure 2 where contact, music player, and phone apps are provided as search results. See also paragraph 0049-0050.]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Howard and further in view of Kim et al. (US 20130332168; “Kim” hereinafter).
As per claim 12, rejection for claim 1 is incorporated and further Howard discloses The method of claim 1 further comprises,
receiving a search request for [a first country from among a plurality of countries] selectable for a first application from among the plurality of contact applications from the user terminal (Howard [0050: “Returning to the "radio" example, if the user were to pivot to the music library icon, the search might return "Radiohead", the name of a rock band inside the device library.” Where category “music” is example of content type.]); and
obtaining a search result corresponding to the search keyword by searching data related to [the first country] based on a database connected to the first application (Howard [0049: “The GUI (graphical user interface) may include an ability to "pivot" to other types of media allowing the user using a "pivot widget" to search for music, photos, and so on, depending upon which pivot category (optionally represented by icons) is selected.”]).
Even though Howard teaches context searching (Howard [0022]), It does not explicitly teach, 
a first country from among a plurality of countries (Kim [0055: Where searching by location is illustrated.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the location searching of Kim into the category searching module of Howard to produce an expected result of using location as search criteria. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a tool to retrieve most relevant information based on user need.

Conclusion

Bettencourt-Silva et al. (US 20200143273) – Describing intelligent recommendation system using location and social networking information.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 09/15/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156